Action on an executory contract providing for the employment of plaintiff “for a period of not more than two years on a weeldy basis” to recover salary claimed for the unexpired period after plaintiff’s discharge, less the amount received in other employment during the period. Plaintiff appeals from the judgment, entered after trial by the court without a jury, insofar as it dismisses the complaint for damages for breach of the contract, and from the entire judgment upon the ground that the amount awarded to the plaintiff is insufficient. Judgment unanimously affirmed, with costs. No opinion. Present — Hagarty, Acting P. J., Johnston, Adel and Sneed, JJ.; Carswell, J., not voting.